Name: Commission Regulation (EC) NoÃ 978/2007 of 21 August 2007 amending Regulation (EC) NoÃ 2273/2002 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1254/1999 as regards the survey of prices of certain bovine animals on representative Community markets
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  Europe
 Date Published: nan

 22.8.2007 EN Official Journal of the European Union L 217/11 COMMISSION REGULATION (EC) No 978/2007 of 21 August 2007 amending Regulation (EC) No 2273/2002 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the survey of prices of certain bovine animals on representative Community markets THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 41 thereof, Whereas, (1) Commission Regulation (EC) No 2273/2002 (2) lays down provisions on the recording of prices on the representative markets of the Member States for various categories of bovine animals. Detailed rules on the information to be provided for the price survey for each of these categories are provided in the Annexes to that Regulation. (2) On the request of France, Annex I to Regulation (EC) No 2273/2002 should be partly revised in light of how marketing of cattle in that Member State has developed, thereby ensuring that the price survey continues to be based on representative markets. (3) Regulation (EC) No 2273/2002 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Point 1 of Part D of Annex I to Regulation (EC) No 2273/2002 is amended as follows: 1. Representative markets Rethel, Dijon, Rabastens, Lezay, Bourg-en-Bresse, Agen, Le Cateau, Sancoins, ChÃ ¢teau-Gonthier, Saint-Ã tienne. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 347, 20.12.2002, p. 15. Regulation as last amended by Regulation (EC) No 446/2007 (OJ L 106, 24.4.2007, p. 30).